Name: Council Regulation (EEC) No 2874/81 of 28 September 1981 amending Regulation (EEC) No 13/81 laying down general rules for the system of accession compensatory amounts in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 10 . 81 Official Journal of the European Communities No L 285/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2874/81 of 28 September 1981 amending Regulation (EEC) No 13/81 laying down general rules for the system of accession compensatory amounts in the wine sector HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 1 Article 3 of Regulation (EEC) No 13/ 81 shall be replaced by the following : Article 3 Having regard to the Treaty establishing the European Economic Community , Having regard to the 1979 Act of Accession , and in particular Article 72 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Article 107 of the Act of Accession provided that in general the compensatory amount for products other than table wine should be determined, to the extent necessary for the proper functioning of the common organization of the market , on the basis of the compensatory amount fixed for table wines ; Whereas the current market situation shows that appli ­ cation of accession compensatory amounts is no longer necessary for certain products of the wine sector ; whereas , as a result, the accession compensa ­ tory amounts referred to in Article 3 (3 ) of Regulation (EEC) No 13/81 (') should be deleted ; Whereas Article 107 of the Act of Accession fixes directly the level of the accession compensatory amount for liqueur wines ; whereas it should be made clear that this amount is eliminated at the rate provided for in Article 59 of the Act of Accession , 1 . The accession compensatory amount for new red wine still in fermentation shall be equal to that fixed for table wines of type RI . 2 . For liqueur wines, the accession compensa ­ tory amount shall be equal to the amount of the countervailing charge applicable vis-a-vis non ­ member countries as at 1 January 1981 . This acces ­ sion compensatory amount shall be eliminated at the rate provided for in Article 59 of the 1979 Act of Accession .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 September 1981 . For the Council The President P. WALKER (') OJ No L 1 , 1 . 1 . 1981 , p . 24 .